                 Case: 4:19-cr-00279-RWS Doc. #: 26 Filed: 08/23/19 Page: 1 of 8 PageID #: 111
AO 245B (Rev. 09/17)

  Sheet 1- Judgment in a Criminal Case



                                     United States District Court
                                                           Eastern District of Missouri
                       UNITED ST ATES OF AMERICA
                                         v.                                  JUDGMENT IN A CRIMINAL CASE
                       MARIA TERRY
                                                                           CASE NUMBER: 4:19CR00279-1 RWS
                                                                               USM Number: 48848-044
                                                                                                --------------
  THE DEFENDANT:                                                              Kayla Lehua Williams
                                                                               Defendant's Attorney
  ~ pleaded guilty to count(s)                one and two of a two-count Information on 4/9/19.

  D which
    pleaded nolo contendere to coun«s) - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
          was accepted by the court.
      was found guilty on count(s)
  D   after a plea of not guilty
 The defendant is adjudicated guilty of these offenses:
                                                                                                            Date Offense   Count
 Title & Section                                   Nature of Offense                                        Concluded    Number(s)
18 U.S.C. § 248(a)(l) and (b)(l)                Violation of the Freedom of Access to Clinic              November 2018           one
                                                Entrances Act

18 U.S.C. § 875(c)                              Interstate Communication with Intent to Threaten          November 2018           two
                                                Injury




       The defendant is sentenced as provided in pages 2 through                 7    of this judgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of 1984.

 D      The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - - - - - - - -

 0      Count(s) - - - - - - - - - - - - - -                                    dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.


                                                                                August 23, 2019
                                                                               Date of Imposition of Judgment




                                                                               s~
                                                                                RODNEY W. SIPPEL
                                                                                CHIEF UNITED STA TES DISTRICT JUDGE
                                                                               Name & Title of Judge


                                                                                August 23, 2019
                                                                               Date signed

   Record No.:    589
                   Case:Judgment
AO 245B (Rev. 09/17)       4:19-cr-00279-RWS
                                 in Criminal Case SheetDoc.   #: 26 Filed: 08/23/19 Page: 2 of 8 PageID #: 112
                                                       2 - Imprisonment

                                                                                                          Judgment-Page     _2_      of   _7__
  DEFENDANT: MARIA TERRY
  CASE NUMBER: 4:19CR00279-l RWS
  District:      Eastern District of Missouri
                                                             IMPRISONMENT
   The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of   nMEsERVEDasof9/Jo119




  TIME SERVED AS OF 9130119. This term consists of a term oftime served on each of Counts 1 and 2, all such terms to be served
  concurrently.




  D       The court makes the following recommendations to the Bureau of Prisons:




   l:8J   The defendant is remanded to the custody of the United States Marshal.


   D      The defendant shall surrender to the United States Marshal for this district:

          D      at                     a.m./pm on
          D      as notified by the United States Marshal.

   D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          O      before 2 p.m. on

          D      as notified by the United States Marshal
          D     as notified by the Probation or Pretrial Services Office




                                    MARSHALS RETURN MADE ON SEPARATE PAGE
                  Case:
 AO 245B (Rev. 09/17)     4:19-cr-00279-RWS
                      Judgment in Criminal Case Sheet Doc.       #:Release
                                                      3 - Supervised 26      Filed: 08/23/19 Page: 3 of 8 PageID #: 113
                                                                                                                  Judgment-Page   _3_      of   _7__
     DEFENDANT: MARIA TERRY
     CASE NUMBER: 4:19CR00279-l RWS
     District:    Eastern District of Missouri


                                                        SUPERVISED RELEASE
          Upon release from imprisonment, the defendant shall be on supervised release for a term of THREE YEARS

     This term consists of a term of one year on Count 1 and a term of three years on Count 2, all such terms to run concurrently.




                                                       MANDATORY CONDITIONS
1.     You must not commit another federal, state or local crime.
2.     You must not unlawfully pqssess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  D   The above drug testing condition is suspended, based on the court's determination that you
                      pose a low risk of future substance abuse. (check if applicable)
4.          D     You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
                  sentence ofrestitution. (check if applicable)
5.          181   You must cooperate in the collection of DNA as directed by the probation officer. (check   if applicable)
6.          D     You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 20901,
                  et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
                  the location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.          D     You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
                  Case:
 AO 245B (Rev. 09/17)     4:19-cr-00279-RWS
                      Judgment in Criminal Case Sheet Doc.       #: Release
                                                      JA • Supervised 26      Filed: 08/23/19 Page: 4 of 8 PageID #: 114
                                                                                                                                  4_ of
                                                                                                                  Judgment-Page _ _         _7__
     DEFENDANT: MARIA TERRY
     CASE NUMBER: 4:19CR00279-1 RWS
     District:   Eastern District of Missouri


                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your release
       from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying the
       probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to take
       any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from doing
       so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you from
       doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities), you must
       notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
       due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
       change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted
       of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first
    getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require you
    to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
    that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this judgment
containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised Release Conditions,
available at: www.uscourts.gov.



Defendant's Signature                                                                                      Date
                 Case:Judgment
AO 2458 (Rev. 09117)
                       4:19-cr-00279-RWS
                               in Criminal Case
                                                   Doc. #: 26 Filed: 08/23/19 Page: 5 of 8 PageID #: 115
                                                Sheet JB - Supervised Release

                                                                                                                              5_ of
                                                                                                              Judgment-Page _ _          _7__
  DEFENDANT: MARIA TERRY
  CASE NUMBER: 4:19CR00279-l RWS
 District:      Eastern District of Missouri
                                    ADDITIONAL SUPERVISED RELEASE TERMS
  While on supervision, the defendant shall comply with the standard conditions that have been adopted by this Court and shall comply with
  the following additional conditions. If it is determined there are costs associated with any services provided, the defendant shall pay those
  costs based on a co-payment fee established by the probation office.
  You must submit to substance abuse testing to determine if you have used a prohibited substance. You must not attempt to obstruct or
  tamper with the testing methods.

  You must not use or possess alcohol.

  You must participate in a mental health treatment program and follow the rules and regulations of that program. The probation officer, in
  consultation with the treatment provider, will supervise your participation in the program (provider, location, modality, duration, intensity,
  etc.).

  You must take all mental health medications that are prescribed by your treating physician.

  You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(l)), other
  electronic communications or data storage devices or media, or office, to a search conducted by a United States probation officer. You
  must warn any other occupants that the premises may be subject to searches pursuant to this condition. The probation officer may conduct
  a search under this condition only when reasonable suspicion exists that you have violated a condition of supervision and that the areas to
  be searched contain evidence of this violation.

  You must not communicate, or otherwise interact, with Planned Parenthood of the St. Louis Region and Southwest Missouri, including its
  employees or patients, either directly or through someone else, without first obtaining the permission of the probation officer.

  You must not knowingly enter any property owned or operated by Planned Parenthood of the St. Louis Region and Southwest Missouri
  without first obtaining the permission of the probation officer.

  You must not possess and/or use computers (as defined in 18 U.S.C. § 1030(e)(l)) or other electronic communications or data storage
  devices or media without the written approval of the probation office.

  You must advise the probation office of all computers, electronic equipment, and web enabled equipment, including cell phones, to which
  you possess or have access within 24 hours of obtaining same.

  You must not access the Internet except for reasons approved in advance by the probation officer.

 You must submit your computers (as defined in 18 U.S.C. § 1030(e)(l)) or other electronic communications or data storage devices or
 media, to a search. You must warn any other people who use these computers or devices capable of accessing the Internet that the devices
 may be subject to searches pursuant to this conqition. A probation officer may conduct a search pursuant to this condition only when
 reasonable suspicion exists that there is a violation of a condition of supervision and that the computer or device contains evidence of this
 violation.

 You must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C. § 1030(e)(l)) you
 use.

 To ensure compliance with the computer monitoring condition, you must allow the probation officer to conduct initial and periodic
 unannounced searches of any computers (as defined in 18 U.S.C. § 1030(e)(l)) subject to computer monitoring. These searches shall be
 conducted for the purposes of determining whether the computer contains any prohibited data prior to installation of the monitoring
 software; to determine whether the monitoring software is functioning effectively after its installation; and to determine whether there have
 been attempts to circumvent the monitoring software after its installation. You must warn any other people who use these computers that
 the computers may be subject to searches pursuant to this condition.
                  Case:
AO 245B (Rev. 09117)     4:19-cr-00279-RWS
                     Judgment in Criminal Case       Doc. #: 26 Filed:
                                               Sheet 5 - Criminal Monetary Penalties
                                                                                       08/23/19 Page: 6 of 8 PageID #: 116
                                                                                                                Judgment-Page    6      of   _7__
 DEFENDANT: MARIA TERRY
 CASE NUMBER: 4:19CR00279-l RWS
 District: Eastern District of Missouri
                                             CRIMINAL MONETARY PENALTIES
 The defendant must pay the total criminal monetary penalties under the schedule of payments on sheet 6
                              Assessment              JVTA Assessment*                    Fine                            Restitution

      Totals:                 $125.00

       The determination of restitution is deferred until
 D     will be entered after such a determination.                -----.                An Amended Judgment in a Criminal Case (AO 245C)



  D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
 If the defendant makes a partial payment, each payee shall receive an approximately proportional payment unless specified
 otherwise in the priority order or percentage payment column below. However, pursuant ot 18 U.S.C. 3664(i), all nonfederal
 victims must be paid before the United States is paid.

 Name of Payee                                                                         Total Loss*    Restitution Ordered Priority or Percentage




 D Restitution amount ordered pursuant to plea agreement


 D The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
      before the fifteenth day after the date of the judgment, pursuant to 18 U. S .C. § 3612( t). All of the payment options on
      Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D The court determined that the defendant does not have the ability to pay interest and it is ordered that:
    D The interest requirement is waived for the. D fine                      D restitution.
    D The interest requirement for the D fine D restitution is modified as follows:


*Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 1l3A of Title 18 for offenses committed on or
after September 13, 1994 but before April 23, 1996.
                  Case:
AO 245B (Rev. 09/17)      4:19-cr-00279-RWS
                     Judgment in Criminal Case Sheet 6 Doc.  #: 26
                                                       - Schedule       Filed:
                                                                  of Payments      08/23/19 Page: 7 of 8 PageID #: 117
                                                                                                                   Judgment-Page   _7_     of   _7__
  DEFENDANT: MARIA TERRY
  CASE NUMBER: 4: l 9CR00279- l RWS
  District:     Eastern District of Missouri
                                                      SCHEDULE OF PAYMENTS
       Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

  A ~ Lump sum payment of              _$_1_25_._oo_ _ __   due immediately, balance due

                                 D   not later than                              , or

                                 D   in accordance with     D   C,   D   D, or     D    E below; or   D   F below; or

  D
  B        Payment to begin immediately (may be combined with                D   C,     D     D, or   D    E below; or   D   F below; or

 CD        Payment in equal                   (e.g., equal, weekly, monthly, quarterly) installments of                        over a period of

          ------ e.g., months or years), to commence                                     (e.g., 30 or 60 days) after the date of this judgment; or

 D    D    Payment in equal                   (e.g., equal, weekly, monthly, quarterly) installments of                       over a period of
                              e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
       term of supervision; or
 E    D     Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after Release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or
 F    D     Special instructions regarding the payment of criminal monetary penalties:



  Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
  during the period of imprisonment. All criminal monetary penalty payments, except those payments made through the Bureau of Prisons'
  Inmate Financial Responsibility Program are made to the clerk of the court.

     The defendant will receive credit for all payments previously made toward any criminal monetary penalties imposed.




  D       Joint and Several
            Defendant and Co-defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
            and corresponding payee, if appropriate.




  D       The defendant shall pay the cost of prosecution.

  D       The defendant shall pay the following court cost(s):




 D        The defendant shall forfeit the defendant's interest in the following property to the United States:




  Payments shall be applied in the following order: (1 ) assessment; (2) restitution principal, (3) restitution interest, (4) fine principal,
  (5)fine interest (6) community restitution.(7) penalties, and (8) costs, including cost of prosecution and court costs.
         Case: 4:19-cr-00279-RWS Doc. #: 26 Filed: 08/23/19 Page: 8 of 8 PageID #: 118
                                                     DEFENDANT: MARIA TERRY
                                                     CASE NUMBER: 4:19CR00279-l RWS
                                                      USM Number:   48848-044

                               UNITED ST ATES MARSHAL
                        RETURN OF JUDGMENT IN A CRIMINAL CASE
I have executed this judgment as follows:




The Defendant was delivered on _ _ _ _ _ _ _ _ t o - - - - - - - - - - - - - - - - - -

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                     UNITED STATES MARSHAL


                                               By
                                                        Deputy U.S. Marshal




D       The Defendant was released on - - - - - - - to- - - - - - - - Probation

D       The Defendant was released o n - - - - - - - to_ _ _ _ _ _ _ _ Supervised Release

D       and a Fine of- - - - - - - - D and Restitution in the amount of_ _ _ _ _ _ __



                                                     UNITED STATES MARSHAL


                                                By
                                                         Deputy U.S. Marshal


I   certify and Return that on _ _ _ _ _ _ , I took custody of - - - - - - - - - - - - - -

at
     ----------- and delivered same t o - - - - - - - - - - - - - - - -
on -------------~ F.F.T. - - - - - - - - - - - - - - - - - -
                                                     U.S. MARSHAL E/MO

                                                 By DUSM _ _ _ _ _ _ __
